DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-16 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/28/2020 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Paszkowicz et al. (Paszkowicz - US 2018/0285665 A1) in view of Victor (Victor – US 2019/0367050 A1).

As to claim 1, Paszkowicz discloses an apparatus for controlling driving of a vehicle, the apparatus comprising: 
a controller (Paszkowicz: Abstract, [0055]-[0056], and FIG. 2 the system controller 29: if the driver monitor 21 determines that the attentiveness level of the driver is low, for example Level 3 (Highly Inattentive), the vehicle system controller 29 can modify the control strategy of the ACC to inhibit increases in the vehicle speed. The vehicle system controller 29 can revert to the standard control strategy once the determined attentiveness level increases, for example returns to Level 1 (Attentive) or Level 2 (Moderately Inattentive). Alternatively, or in addition, the vehicle system controller 29 could be configured to modify a distance set by the ACC between the vehicle V and the vehicle in front in dependence on the determined attentiveness level of the driver) configured to:
set a weight to a careless state of the driver based on a separation distance between the driver and the input device (Paszkowicz: Abstract, [0015], [0029], [0046], [0052], [0065]-[0067], FIG. 1-3 the first and second image sensors 3-1 – 3-2, and FIG. 4-5: A weighting can be applied to each of said predefined areas of interest. The driver attentiveness can be determined in dependence on the weighting of the area of interest with which the line of sight of the driver is coincident. The relative weighting of the areas of interest can be defined depending on the direction of travel of the vehicle) operated by the driver, a spaced angle, and a scheme of operating the input device (Paszkowicz: [0029], [0046]-[0047], [0049]-[0053], [0062], and FIG. 4: The driver monitor 21 can categorise the driver as being in one of a plurality of predefined levels of attentiveness, namely: Level 1—Attentive; Level 2—Moderately In attentive; and Level 3—Highly Inattentive. In the present embodiment, the attentive/inattentive states are defined as looking/not looking into the forward road scene. The inattentive states are subdivided (Level 2 and Level 3) based on the amount of time that the driver is not paying attention to the road (i.e. the cumulative time that an eyes off-road event is detected)), and 
calculate an application time point based on the weight ([0050]-[0052], [0055]-[0062], and FIG. 2: the vehicle system controller 29 is configured to control operation of the following vehicle driver aid systems: Adaptive Cruise Control (ACC); Forward Warning Collision (FWC); Lane Departure Warning (LDW); Traffic Jam Assist (TJA); and Lane Keeping Aid (LKA). In use, the sensitivity level (or activation state) of one or more of the vehicle driver aid systems is modified in dependence on changes in the determined attentiveness level of the driver).

Paszkowicz does not explicitly disclose an input device configured to receive an input signal corresponding to an operation of a driver; and a braking application time point.

However, it has been known in the art of monitoring inattentiveness levels of a driver to implement an input device configured to receive an input signal corresponding to an operation of a driver; and the method steps of calculate a braking application time point, as suggested by Victor, which discloses an input device (Victor: [0042], [0052], [0072] and FIG. 2 the driver monitoring sensors 4) configured to receive an input signal corresponding to an operation of a driver (Victor: Abstract, [0011], [0019], [0042]-[0046], and FIG. 1: A current host vehicle driver level of attention is derived 13 from one or more driver-monitoring sensors 4 of the host vehicle 1. Such a current host vehicle driver level of attention can e.g. be derived from gaze-directions and head-poses of a driver of the host vehicle determined by the one or more driver-monitoring sensors 4 of the host vehicle 1. The one or more driver-monitoring sensors 4 may e.g. comprise one or more driver-monitoring cameras and/or other types of sensors for monitoring driver behavior, such as e.g. sensors for monitoring driver interaction with a control panel, such as a touch-screen display or similar); and the method steps of calculate a braking application time point (Victor: Abstract, [0011], [0019], [0042]-[0046], [0049]-[0053], FIG. 3-4: if there is a hypothetical threat for which, given the current host vehicle 1 speed, a driver need to have a high level of attention e.g. 1 to 2 seconds in advance to a critical point/time where an evasive action might have to be initiated then a distracted driver will need to be alerted in time to respond to the warning and achieve a high level of attention at this critical point in time. The time of 1 to 2 seconds in advance is the time which is needed by a driver to perceive and react to the situation. The critical point/time where an evasive action might have to be initiated may e.g. be due to approaching a traffic light, a location where pedestrians frequently cross the road or to overtaking a vehicle that may change lane into the host vehicle 1 lane).

Therefore in view of teachings by Paszkowicz and Victor, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Paszkowicz to include an input device configured to receive an input signal corresponding to an operation of a driver; and the method steps of calculate a braking application time point, as suggested by Victor. The motivation for this is to implement a known alternative method for controlling vehicle features based on inattentiveness levels of a driver.

As to claim 2, Paszkowicz and Victor disclose the limitations of claim 1 further comprising the apparatus of claim 1, wherein the input device includes at least one of a steering wheel, a gear box, a vehicle door pocket, a center fascia, or a portable terminal (Paszkowicz: [0014]-[0015], [0046], [0049]-[0054], [0062], and FIG. 4: the virtual model C.sub.MOD has been described as comprising areas of interest A.sub.n corresponding to the windows W of the vehicle V. It will be appreciated that that virtual model C.sub.MOD can define additional areas of interest A.sub.n. For example the areas of interest A.sub.n can correspond to one or more of the following: the display panel 7 (forming the instrument cluster); the infotainment system control panel 9; and one or more of said storage compartments 19. The inventors have recognised that the driver is likely to be in a more attentive state when studying the instrument cluster than when they are looking in a storage compartment 19. This can be reflected by defining different weightings for each of the areas of interest A.sub.n forming part of the virtual model C.sub.MOD and Victor: [0019]-[0020], [0029], [0037], [0042], and FIG. 2).

As to claim 6, Paszkowicz and Victor disclose the limitations of claim 1 further comprising the apparatus of claim 1, wherein the controller is configured to adjust the weight corresponding to the spaced angle (Paszkowicz: [0014]-[0015], [0046], [0049]-[0054], [0062], and FIG. 4-5: the virtual model C.sub.MOD has been described as comprising areas of interest A.sub.n corresponding to the windows W of the vehicle V. It will be appreciated that that virtual model C.sub.MOD can define additional areas of interest A.sub.n. For example the areas of interest A.sub.n can correspond to one or more of the following: the display panel 7 (forming the instrument cluster); the infotainment system control panel 9; and one or more of said storage compartments 19. The inventors have recognised that the driver is likely to be in a more attentive state when studying the instrument cluster than when they are looking in a storage compartment 19. This can be reflected by defining different weightings for each of the areas of interest A.sub.n forming part of the virtual model C.sub.MOD).

As to claim 7, Paszkowicz and Victor disclose the limitations of claim 1 further comprising the apparatus of claim 1, wherein the controller is configured to increase the weight upon determining that a number of operations within a first time exceeds a threshold value or an operation is maintained for a second time or more based on the scheme of operating the input device (Paszkowicz: [0027], [0052]-[0054], [0067]-[0068], and FIG. 4-6: When the vehicle V is travelling in a forwards direction, the driver monitor 21 can be configured to categorise the driver as being in a Level 1 state (i.e. Attentive) when the virtual projection intersects the area of interest A.sub.WF corresponding to the front windscreen W.sub.F. In the same driving scenario, if the driver monitor 21 determine that the virtual 1projection does not intersect the area of interest A.sub.WF corresponding to the front windscreen W.sub.F for a period of time exceeding a predefined time threshold (for example 2, 3, 5 or 10 seconds), the driver monitor 21 can determine that the attentiveness of the driver has dropped and, accordingly, re-categorise the attentiveness level of the driver, for example dropping from Level 1 to Level 2 or Level 3). 

As to claim 8, Paszkowicz and Victor disclose the limitations of claim 1 further comprising the apparatus of claim 1, wherein the controller is configured to: calculate an estimated collision time based on a distance to an obstacle in front of the vehicle, and control to brake when the estimated collision time is ahead of the braking application time point (Victor: Abstract, [0011], [0019], [0042]-[0046], [0049]-[0053], FIG. 3-4: if there is a hypothetical threat for which, given the current host vehicle 1 speed, a driver need to have a high level of attention e.g. 1 to 2 seconds in advance to a critical point/time where an evasive action might have to be initiated then a distracted driver will need to be alerted in time to respond to the warning and achieve a high level of attention at this critical point in time. The time of 1 to 2 seconds in advance is the time which is needed by a driver to perceive and react to the situation. The critical point/time where an evasive action might have to be initiated may e.g. be due to approaching a traffic light, a location where pedestrians frequently cross the road or to overtaking a vehicle that may change lane into the host vehicle 1 lane). 

As to claim 9, Paszkowicz and Victor discloses all the method of controlling driving of a vehicle limitations as claimed that mirrors the apparatus  for controlling driving of a vehicle limitations in claim 1; thus, claim 9 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method of controlling driving of a vehicle, the method comprising:  
receiving, by an input device, an input signal corresponding to an operation of a driver (Victor: Abstract, [0011], [0019], [0042]-[0046], and FIG. 1: A current host vehicle driver level of attention is derived 13 from one or more driver-monitoring sensors 4 of the host vehicle 1. Such a current host vehicle driver level of attention can e.g. be derived from gaze-directions and head-poses of a driver of the host vehicle determined by the one or more driver-monitoring sensors 4 of the host vehicle 1. The one or more driver-monitoring sensors 4 may e.g. comprise one or more driver-monitoring cameras and/or other types of sensors for monitoring driver behavior, such as e.g. sensors for monitoring driver interaction with a control panel, such as a touch-screen display or similar);
setting a weight to a careless state of the driver (Paszkowicz: Abstract, [0015], [0029], [0046], [0052], [0065]-[0067], FIG. 1-3 the first and second image sensors 3-1 – 3-2, and FIG. 4-5: A weighting can be applied to each of said predefined areas of interest. The driver attentiveness can be determined in dependence on the weighting of the area of interest with which the line of sight of the driver is coincident. The relative weighting of the areas of interest can be defined depending on the direction of travel of the vehicle) based on a separation distance between the driver and the input device operated by the driver, a spaced angle, and a scheme of operating the input device (Paszkowicz: [0029], [0046]-[0047], [0049]-[0053], [0062], and FIG. 4: The driver monitor 21 can categorise the driver as being in one of a plurality of predefined levels of attentiveness, namely: Level 1—Attentive; Level 2—Moderately In attentive; and Level 3—Highly Inattentive. In the present embodiment, the attentive/inattentive states are defined as looking/not looking into the forward road scene. The inattentive states are subdivided (Level 2 and Level 3) based on the amount of time that the driver is not paying attention to the road (i.e. the cumulative time that an eyes off-road event is detected)); and 
calculating a braking application time point  (Victor: Abstract, [0011], [0019], [0042]-[0046], [0049]-[0053], FIG. 3-4: if there is a hypothetical threat for which, given the current host vehicle 1 speed, a driver need to have a high level of attention e.g. 1 to 2 seconds in advance to a critical point/time where an evasive action might have to be initiated then a distracted driver will need to be alerted in time to respond to the warning and achieve a high level of attention at this critical point in time. The time of 1 to 2 seconds in advance is the time which is needed by a driver to perceive and react to the situation. The critical point/time where an evasive action might have to be initiated may e.g. be due to approaching a traffic light, a location where pedestrians frequently cross the road or to overtaking a vehicle that may change lane into the host vehicle 1 lane) based on the weight (Paszkowicz: [0050]-[0052], [0055]-[0062], and FIG. 2: the vehicle system controller 29 is configured to control operation of the following vehicle driver aid systems: Adaptive Cruise Control (ACC); Forward Warning Collision (FWC); Lane Departure Warning (LDW); Traffic Jam Assist (TJA); and Lane Keeping Aid (LKA). In use, the sensitivity level (or activation state) of one or more of the vehicle driver aid systems is modified in dependence on changes in the determined attentiveness level of the driver).

As to claim 10, Paszkowicz and Victor disclose the limitations of claim 9 further comprising the method of claim 9, wherein the input device is provided in at least one of a steering wheel, a gear box, a vehicle door pocket, a center fascia, or a portable terminal (Paszkowicz: [0014]-[0015], [0046], [0049]-[0054], [0062], and FIG. 4: the virtual model C.sub.MOD has been described as comprising areas of interest A.sub.n corresponding to the windows W of the vehicle V. It will be appreciated that that virtual model C.sub.MOD can define additional areas of interest A.sub.n. For example the areas of interest A.sub.n can correspond to one or more of the following: the display panel 7 (forming the instrument cluster); the infotainment system control panel 9; and one or more of said storage compartments 19. The inventors have recognised that the driver is likely to be in a more attentive state when studying the instrument cluster than when they are looking in a storage compartment 19. This can be reflected by defining different weightings for each of the areas of interest A.sub.n forming part of the virtual model C.sub.MOD and Victor: [0019]-[0020], [0029], [0037], [0042], and FIG. 2).

As to claim 14, Paszkowicz and Victor disclose the limitations of claim 9 further comprising the method of claim 9, wherein the setting a weight includes adjusting the weight corresponding to the spaced angle (Paszkowicz: [0014]-[0015], [0046], [0049]-[0054], [0062], and FIG. 4-5: the virtual model C.sub.MOD has been described as comprising areas of interest A.sub.n corresponding to the windows W of the vehicle V. It will be appreciated that that virtual model C.sub.MOD can define additional areas of interest A.sub.n. For example the areas of interest A.sub.n can correspond to one or more of the following: the display panel 7 (forming the instrument cluster); the infotainment system control panel 9; and one or more of said storage compartments 19. The inventors have recognised that the driver is likely to be in a more attentive state when studying the instrument cluster than when they are looking in a storage compartment 19. This can be reflected by defining different weightings for each of the areas of interest A.sub.n forming part of the virtual model C.sub.MOD).

As to claim 15, Paszkowicz and Victor disclose the limitations of claim 9 further comprising the method of claim 9, wherein the setting a weight includes increasing the weight upon determining that a number of operations within a first time exceeds a threshold value or an operation is maintained for a second time or more based on the scheme of operating the input device (Paszkowicz: [0027], [0052]-[0054], [0067]-[0068], and FIG. 4-6: When the vehicle V is travelling in a forwards direction, the driver monitor 21 can be configured to categorise the driver as being in a Level 1 state (i.e. Attentive) when the virtual projection intersects the area of interest A.sub.WF corresponding to the front windscreen W.sub.F. In the same driving scenario, if the driver monitor 21 determine that the virtual projection does not intersect the area of interest A.sub.WF corresponding to the front windscreen W.sub.F for a period of time exceeding a predefined time threshold (for example 2, 3, 5 or 10 seconds), the driver monitor 21 can determine that the attentiveness of the driver has dropped and, accordingly, re-categorise the attentiveness level of the driver, for example dropping from Level 1 to Level 2 or Level 3). 

As to claim 16, Paszkowicz and Victor disclose the limitations of claim 9 further comprising the method of claim 9, further comprising: calculating an estimated collision time based on a distance to an obstacle in front of the vehicle; and controlling to brake when the estimated collision time is ahead of the braking application time point (Victor: Abstract, [0011], [0019], [0042]-[0046], [0049]-[0053], FIG. 3-4: if there is a hypothetical threat for which, given the current host vehicle 1 speed, a driver need to have a high level of attention e.g. 1 to 2 seconds in advance to a critical point/time where an evasive action might have to be initiated then a distracted driver will need to be alerted in time to respond to the warning and achieve a high level of attention at this critical point in time. The time of 1 to 2 seconds in advance is the time which is needed by a driver to perceive and react to the situation. The critical point/time where an evasive action might have to be initiated may e.g. be due to approaching a traffic light, a location where pedestrians frequently cross the road or to overtaking a vehicle that may change lane into the host vehicle 1 lane). 

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Paszkowicz et al. (Paszkowicz - US 2018/0285665 A1) in view of Victor (Victor – US 2019/0367050 A1) and further in view of Kang (Kang – US 2020/0108771 A1).

As to claim 3, While the combination of Paszkowicz and Victor disclose the limitations of claim 2 further comprising the apparatus of claim 2, wherein the controller is configured to: determine whether manipulation operate different features of vehicle by the driver is in the input device (Paszkowicz: [0029], [0046]-[0047], [0049]-[0053], [0062], and FIG. 4 and Victor: Abstract, [0011], [0019], [0042]-[0046], and FIG. 1), and set the weight based on a determination result of whether the input device is operated (Paszkowicz: Abstract, [0015], [0029], [0046], [0052], [0065]-[0067], FIG. 1-3 the first and second image sensors 3-1 – 3-2, and FIG. 4-5: A weighting can be applied to each of said predefined areas of interest. The driver attentiveness can be determined in dependence on the weighting of the area of interest with which the line of sight of the driver is coincident. The relative weighting of the areas of interest can be defined depending on the direction of travel of the vehicle), the combination of Paszkowicz and Victor does not explicitly disclose the controller is configured to: determine whether manipulation by the driver is in the input device,  determine whether the steering wheel is operated based on a torque applied to the steering wheel upon determining that the manipulation by the driver is not in the input device, and 
set the weight based on a determination result of whether the steering wheel is operated. 
However, it has been known in the art of vehicle control to implement the controller is configured to: determine whether manipulation by the driver is in the input device,  determine whether the steering wheel is operated based on a torque applied to the steering wheel upon determining that the manipulation by the driver is not in the input device, and 
set the weight based on a determination result of whether the steering wheel is operated, as suggested by Kang, which discloses the controller is configured to: determine whether manipulation by the driver is in the input device (Kang: FIG. 2 the steering wheel gripping torque detection unit 300),  determine whether the steering wheel is operated based on a torque applied to the steering wheel upon determining that the manipulation by the driver is not in the input device (Kang: Abstract, [0061], [0066], [0075]-[0077], and FIG. 2-3 the steering wheel gripping torque determination unit 400: When the steering wheel gripping determination unit 440 determines that the steering wheel is not gripping, the warning control unit 450 may control the warning output unit 500 to output a warning message), and 
set the weight based on a determination result (Paszkowicz: Abstract, [0015], [0029], [0046], [0052], [0065]-[0067], FIG. 1-3 the first and second image sensors 3-1 – 3-2, and FIG. 4-5: A weighting can be applied to each of said predefined areas of interest. The driver attentiveness can be determined in dependence on the weighting of the area of interest with which the line of sight of the driver is coincident. The relative weighting of the areas of interest can be defined depending on the direction of travel of the vehicle) of whether the steering wheel is operated (Kang: Abstract, [0061], [0066], [0075]-[0077], and FIG. 2-3 the steering wheel gripping torque determination unit 400).
Therefore in view of teachings by Paszkowicz, Victor and Kang, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Paszkowicz and Victor to include the controller is configured to: determine whether manipulation by the driver is in the input device,  determine whether the steering wheel is operated based on a torque applied to the steering wheel upon determining that the manipulation by the driver is not in the input device, and 
set the weight based on a determination result of whether the steering wheel is operated, as suggested by Kang. The motivation for this is to implement a known alternative method for determining an inattentiveness level of a driver based on steering wheel sensing information.

As to claim 11, Paszkowicz, Victor and Kang disclose the limitations of claim 10 further comprising the method of claim 10, wherein the setting a weight includes: 
determining whether manipulation by the driver is in the input device (Paszkowicz: [0029], [0046]-[0047], [0049]-[0053], [0062], and FIG. 4 and Victor: Abstract, [0011], [0019], [0042]-[0046], and FIG. 1),
determining whether the steering wheel is operated based on the torque applied to the steering wheel when it is determined that the manipulation by the driver is not in the input device (Kang: Abstract, [0061], [0066], [0075]-[0077], and FIG. 2-3 the steering wheel gripping torque determination unit 400: When the steering wheel gripping determination unit 440 determines that the steering wheel is not gripping, the warning control unit 450 may control the warning output unit 500 to output a warning message), and
setting the weight based on a determination result (Paszkowicz: Abstract, [0015], [0029], [0046], [0052], [0065]-[0067], FIG. 1-3 the first and second image sensors 3-1 – 3-2, and FIG. 4-5: A weighting can be applied to each of said predefined areas of interest. The driver attentiveness can be determined in dependence on the weighting of the area of interest with which the line of sight of the driver is coincident. The relative weighting of the areas of interest can be defined depending on the direction of travel of the vehicle) of whether the steering wheel is operated (Kang: Abstract, [0061], [0066], [0075]-[0077], and FIG. 2-3 the steering wheel gripping torque determination unit 400).

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Paszkowicz et al. (Paszkowicz - US 2018/0285665 A1) in view of Victor (Victor – US 2019/0367050 A1) and Kang (Kang – US 2020/0108771 A1) and further in view of Park et al. (Park – US 2018/0059773 A1) and Edgar Snyder (Snyder – Texting and Driving Accident Statistics).

As to claim 4, Paszkowicz, Victor and Kang disclose the limitations of claim 3 except for the claimed limitations of the apparatus of claim 3, wherein the controller is configured to: determine whether the input device having the manipulation by the driver is the portable terminal, and set the weight to a maximum value upon determining that the input device is the portable terminal. 
However, it has been known in the art of vehicle control to implement the controller is configured to: determine whether the input device having the manipulation by the driver is the portable terminal, and set the weight to a maximum value upon determining that the input device is the portable terminal, as suggested by Park and Snyder, which discloses the controller is configured to: determine whether the input device having the manipulation by the driver is the portable terminal (Park: Abstract, [0018], [0022], [0030]-[0034], [0049], [0052], and FIG. 2-3: the driving concentration level of the driver may be acquired when: 1) an amount of time in which the driver does not manipulate a vehicle steering wheel with both hands increases to a predetermined amount of time or larger; 2) the driver does not gaze forward and gazes another region for a predetermined amount of time or larger; and 3) it is determined, as a result of interpreting an image recognized by a camera, that the driver is manipulating a smartphone), and set the weight to a maximum value upon determining that the input device is the portable terminal (Snyder: Texting while driving causes a 400 percent increase in time spent with eyes off the road. Of all cell phone related tasks, texting is by far the most dangerous activity. 94 percent of drivers support a ban on texting while driving. 74 percent of drivers support a ban on hand-held cell phone use).
Therefore in view of teachings by Paszkowicz, Victor, Kang, Park and Snyder it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Paszkowicz, Victor and Kang to include the controller is configured to: determine whether the input device having the manipulation by the driver is the portable terminal, as suggested by Park, and set the weight to a maximum value upon determining that the input device is the portable terminal, as suggested by Snyder. The motivation for this is to implement a known alternative method for controlling vehicle functions based on an inattentiveness level of a driver operating a smartphone device.

As to claim 5, Paszkowicz, Victor, Kang, Park and Snyder disclose the limitations of claim 4 further comprising the apparatus of claim 4, wherein the controller is configured to adjust the weight corresponding to the separation distance upon determining that the input device having the manipulation by the driver is not the portable terminal (Paszkowicz: Abstract, [0015], [0029], [0046], [0052], [0065]-[0067], FIG. 1-3 the first and second image sensors 3-1 – 3-2, and FIG. 4-5: A weighting can be applied to each of said predefined areas of interest. The driver attentiveness can be determined in dependence on the weighting of the area of interest with which the line of sight of the driver is coincident. The relative weighting of the areas of interest can be defined depending on the direction of travel of the vehicle). 

As to claim 12, Paszkowicz, Victor, Kang, Park and Snyder disclose the limitations of claim 11 further comprising the method of claim 11, wherein the setting a weight includes determining whether the input device having the manipulation by the driver is the portable terminal (Park: Abstract, [0018], [0022], [0030]-[0034], [0049], [0052], and FIG. 2-3: the driving concentration level of the driver may be acquired when: 1) an amount of time in which the driver does not manipulate a vehicle steering wheel with both hands increases to a predetermined amount of time or larger; 2) the driver does not gaze forward and gazes another region for a predetermined amount of time or larger; and 3) it is determined, as a result of interpreting an image recognized by a camera, that the driver is manipulating a smartphone), and setting the weight to a maximum value when it is determined that the input device is the portable terminal (Snyder: Texting while driving causes a 400 percent increase in time spent with eyes off the road. Of all cell phone related tasks, texting is by far the most dangerous activity. 94 percent of drivers support a ban on texting while driving. 74 percent of drivers support a ban on hand-held cell phone use).

As to claim 13, Paszkowicz, Victor, Kang, Park and Snyder disclose the limitations of claim 12 further comprising the method of claim 12, wherein the setting of the weight includes adjusting the weight corresponding to the separation distance upon determining that the input device having the manipulation by the driver is not the portable terminal (Paszkowicz: Abstract, [0015], [0029], [0046], [0052], [0065]-[0067], FIG. 1-3 the first and second image sensors 3-1 – 3-2, and FIG. 4-5: A weighting can be applied to each of said predefined areas of interest. The driver attentiveness can be determined in dependence on the weighting of the area of interest with which the line of sight of the driver is coincident. The relative weighting of the areas of interest can be defined depending on the direction of travel of the vehicle).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Lee et al., US 2021/0070359 A1, discloses driver assistance apparatus and method thereof.
Lee et al., US 2019/0256084 A1, discloses vehicle and control method thereof.
Tamura et al., US 2019/0012920 A1, discloses driving assistance device and driving assistance method.
Kochhar, US 2018/0244279 A1, discloses wearable in-vehicle eye gaze detection.
Kuwahara et al., 2015, Development of Driver Distraction Control Function.
Taamneh et al. 2017 A multimodal dataset for various forms of distracted driving.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG PHAM/Primary Examiner, Art Unit 2684